Citation Nr: 1438649	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-001 20	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim of service connection for a left shoulder condition.

The Veteran contends that his current left shoulder condition is the result of a left shoulder injury he sustained during his military service.  Specifically, the Veteran reports that he experienced a strong pulling sensation and extreme pain in his left shoulder after pulling a fender up the side of a ship by himself.  The Veteran asserts that upon reporting his injury to the shipboard corpsman, he was told to ice his shoulder, but received no further treatment.  The Veteran further contends that he has continued to experience periodic left shoulder pain since this incident.  

During his September 1972 entrance examination, the Veteran noted on the report of medical history that he was unsure of whether he had a painful or "trick" shoulder.  However, the entrance examination record reflects that the Veteran's left shoulder was clinically normal at the time of his entry into service.  Subsequent in-service treatment records are silent as to complaints, treatment, or diagnoses relating to the left shoulder.  However, on his September 1975 discharge examination, the Veteran was noted as having a mark on his left shoulder. 

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, although the Veteran reported on his enlistment examination that he was unsure about whether he had an existing shoulder condition, no shoulder condition was diagnosed or noted upon the Veteran's entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  A medical opinion regarding preexistence and, possibly, aggravation is therefore necessary to make a determination in this case.  

Additionally, recent VA treatment records and imaging indicate that the Veteran has been receiving treatment for a tear of the left rotator cuff.  A July 2009 VA medical record notes the possibility of rotator cuff disease.  An October 2009 MRI of the shoulder reveals a small cyst, which the examiner opined, "likely represents an early rim tear of the supraspinatus insertion."  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In this case, the evidence of record meets the criteria of 38 C.F.R. § 3.159(c)(4), such that further development of the record is necessary.  However, although the Veteran was noted as having a mark on his left shoulder upon discharge and VA treatment records show treatment for a left shoulder condition, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's left shoulder condition.  Thus, if VA fails to rebut the aforementioned presumption of soundness with regard to the Veteran's left shoulder, a medical opinion regarding a diagnosis and etiology of the Veteran's left shoulder condition will be necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his left shoulder condition at VA through March 2011.  A treatment note from March 2011 recommended a surgical consult to address a severe tear of the Veteran's left rotator cuff.  Because it appears that there may be outstanding VA medical records dated after March 2011 that contain information pertinent to this claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1) The RO should obtain any of the Veteran's outstanding VA treatment records from March 2011 to the present.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records. 

2) After the foregoing, schedule the Veteran for a VA examination of the left shoulder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail.

The examiner should then opine as to whether a left shoulder disorder clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed military service.  The examiner is specifically asked to address the Veteran's 1972 report of medical history and the Veteran's uncertainty about whether he had a shoulder condition at that time. 

(a) If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting disorder was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.  

If it is found that there is clear and unmistakable evidence that the Veteran's left shoulder disability existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.
(b)  If, however, the examiner cannot clearly and unmistakably determine that the Veteran's left shoulder condition pre-existed military service, or that any preexisting condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran's left shoulder was sound on entrance into the military in September 1972.

After presuming such, the examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed left shoulder condition is related to his active military service, including due to an injury incurred while pulling or lifting cargo onboard a ship. 

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of his left shoulder disorder when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



